Citation Nr: 0815765	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
bunion formation with metatarsalgia of the first metatarsal 
heads, currently assigned a 10 percent disability evaluation.

2.  Entitlement to service connection for a left peroneal 
nerve injury with foot drop.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on March 13, 2008, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the veteran with proper 
notice, to afford him a VA examination, to allow for the 
initial consideration of additional evidence by the RO, and 
to issue a statement of the case.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the Board notes that the veteran was afforded VA 
examinations in August 2004 and January 2007 in connection 
with his claim for an increased evaluation for his service-
connected bilateral bunion formation with metatarsalgia of 
the first metatarsal heads.  However, both examiners 
indicated that the claims file was not available for review.  
Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history. See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).

Moreover, the veteran has contended that his service-
connected disability has been mischaracterized.  In 
particular, he has asserted that he does not have bunions, 
but instead has a foot drop, arthritis, and loss of left foot 
function.  The Board does note that an October 2007 rating 
decision denied service connected for a left peroneal nerve 
injury with foot drop.  Therefore, the Board is of the 
opinion that a VA examination is in order in this case for 
the purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected bilateral 
foot disability.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  A 
Supplemental Statement of the Case (SSOC) was not issued, and 
the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Lastly, as previously noted, an October 2007 rating decision 
denied service connection for a left peroneal nerve injury 
with foot drop.  The veteran subsequently submitted a 
statement in October 2007 in which he disagreed with that 
decision.  To date, however, the RO has not issued a 
statement of the case (SOC) in response to what is construed 
as the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
certify this issue to the Board only if the veteran perfects 
his appeal in a timely manner. See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is 
expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell 
the claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  If the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to 
a higher disability rating that would 
not be satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), 
the RO should provide at least general 
notice of that requirement to the 
claimant.  Additionally, the claimant 
must be notified that, should an 
increase in disability be found, a 
disability rating will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected bilateral foot 
disability.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected bilateral 
foot disability.  The examiner should 
report all signs and symptoms 
necessary for rating the veteran's 
disability under the rating criteria.   
He is also asked to identify the 
specific symptomatology due solely to 
the veteran's service-connected 
bilateral foot disability as opposed 
to any nonservice-connected disorder.  
If is not possible to separate such 
symptomatology, the examiner should so 
indicate in his report.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due 
to these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence. The RO should 
also undertake any other development 
it determines to be indicated.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

4.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to service 
connection for a left peroneal nerve 
injury with foot drop.  The statement 
of the case should include a 
discussion of all relevant evidence 
considered and citation to all 
pertinent law and regulations.  
Thereafter, the veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal in response 
thereto. The RO should advise the 
veteran that the issue will not be 
reviewed by the Board following the 
issuance of the statement of the case 
unless he perfects his appeal.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



